Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “the mounting plate” and “the unified lower strap”, “the horizontally disposed waist strap”, “the truncate lower edge of the base plate”, “the open area”, “the outwardly mounted toy affixing device” all lack positive antecedent basis. Similarly with claim 13.
Claims 12 and 16 are indefinite in that it appears to be a claim to a device however it is dependent on a method claim.  If directed to a method then the claim fails to provide any further method steps and if to a device the claim is incomplete in that all that is claimed is a ring. Further an apparatus claims cannot depend from a method claim.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (6,547,717) in view of Callow (10,314,761) and Thomas (2017/0027811).

Green et al discloses a device (8) having an abdominally worn base plate (12a) having an outwardly mounted toy affixing device (18); horizontally disposed waist strap (12) and two lower straps (14 and 16) the proceed from the bottom of the base plate through the legs and are attached to the waist strap (11 and 15). Green et al further show a dildo (20) being attached to the outwardly mounted toy affixing device (Figures 1 -2). Green et al discloses the claimed device except for specifically teaching the straps being joined together to form an open area below the edge of the base plate and the device including a butt plug.

Callow discloses a similar sexual aid including a base plate (102) including a dildo (106) that is attached to the user using straps (see slots 112 and 114). Callow also includes
an open area (116) below the device that would allow for either the testicles and/or

penis to be passed through (see column 6, lines 20-40). Therefore a modification of Green et al such that the straps are joined below the base plate to form an open area to allow for either the testicles and/or penis to pass through would have been obvious to one skilled in the art in view of Callow which shows that the use of such open area are well known in similar devices.

Thomas further teaches that the use of toys (dildos) and butt plugs (anal plug) are well known in the art and further teaches that it is well known to use a strap to affix the devices to the user (paragraphs [0008]-[0009]). Therefore a modification of Green et al to include a butt plug (anal plug) would have been obvious to one skilled in the art since it is known to use both and the strap would allow for the plug to be used and prevent any irretrievable insertion.  Further in including the butt plug the straps would inherently be unified such that the plug could be properly positioned for insertion. 

With respect to claims 2-4, to fasten the straps together to form different sized open areas would have been obvious to one skilled in the art since people are of different sizes and many different sizes would be needed to accommodate everyone regardless of their size.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al in view of Callow and Thomas as applied to claim 1 above, and further in view of Flores (2006/0142638).

Green et al, Callow and Thomas disclose the claimed device except for specifically teaching the use of buckles to adjust the size of the straps.

Flores discloses a similar harness device and teaches that it is well known to use buckles (1) to adjust the straps (5 and 7 see Figure 15) such that the device properly fits the user. Therefore a modification of Green et al such that it includes buckles to adjust the fit of the device depending on the size of the user would have been obvious to one skilled in the art in view of Flores.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al in view of Callow and Thomas as applied to claim 1 above, and further in view of Stevens (8,398,539).
Green et al, Callow and Thomas disclose the claimed device except for specifically teaching the toy affixing device being a ring.  
Stevens discloses a similar strap/harness for securing a toy to a user and teaches (Figure 6A and 6B) that it is well known to secure the toy using a ring (62).  
Further applicant’s specification (page 6, paragraph [0017]) teaches that the mounting facility for affixing a sex toy can by a securing ring or other mounting devices specifically designed to affix and support a dildo and that the securing ring is merely one example. .  

Claims 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791